DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “regulating a temperature of the vacuum vessel”. MPEP 2163.03 V recites “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”.  In the instant case, the claim requires the functional language of regulating the temperature of the vacuum vessel, however the specification fails to disclose how the result is achieved.  The temperature regulation is only defined in the specification to be performed by temperature regulator 90, which does not have any disclosed structure (see paragraphs [0058] and [0075] of the instant pre-grant publication).   Since there is no structure defined as to how the result of temperature regulation is achieved the specification has failed to meet the written description requirement under 35 USC § 112(a).  Moreover, MPEP 2161 (I) recites “Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus”.  Again, regulating a temperature is a desired result, since the specification does not describe species of how that result is achieved, the specification has failed to show the applicant had possession of the claimed invention.
Claims 2-13 fail to meet the written description requirement by virtue of their dependencies on independent claim 1.
Claim 1 further lacks written description for “a room temperature changes by regulating a temperature of the vacuum vessel”.  Specifically, paragraph [0058] teaches “The temperature regulation unit 90 includes a temperature regulator, regulates the temperature of the vacuum vessel 300 constituting the vacuum partition of the analysis chamber 30, and also regulates the temperature of the flight tube 330. The switching elements SW in the present embodiment are in contact with the heat conductive portion 80, and the heat conductive portion 80 is in contact with the temperature-regulated vacuum vessel 300. Thereby, the temperature of the switching elements SW is maintained even when the room temperature changes”  That is, the room temperature does not change by regulating a temperature of the vacuum vessel, rather the temperature of the vacuum vessel is maintained even when the room temperature changes.  See also paragraph [0075].  Specifically, the claim suggests the room temperature changes by regulating a temperature of the vacuum vessel (i.e. the vacuum vessel temperature regulation causes a change to the room temperature).  However, it is clear from the specification, that when the room temperature changes, the vacuum temperature is regulated.
Claims 2-13 fail to meet the written description requirement by virtue of their dependencies on independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting “maintaining a temperature of the switching element even in a case in which a room temperature changes by regulating a temperature of the vacuum vessel” because it is not clear whether the claimed vacuum vessel maintains the temperature of the switching element by regulating the temperature of the vessel or whether the room temperature changes by regulating a temperature of the vacuum vessel.  It appears from the specification, that the former interpretation was meant (see paragraphs [0058] and [0075] of the published application), however no unambiguous determination can be made.  
Claims 2-13 are vague and indefinite by virtue of their dependencies on rejected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-12 require identical limitations to the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Albeanu et al. (US pgPub 2013/0214148) (submitted with IDS) or alternatively in view of Haufler et al. (US pgPub 2016/0314957) (submitted with IDS) in view of Diener (US pgPub 2019/0206656) (submitted with IDS) as evidenced by Hazama (JP 2011023167) (copy of publication and machine translation submitted with parent application and IDS) in view of Sato (JP2006140064) (copy of publication and machine translation submitted herewith) or Kudo (US 2020/0243320) or Schoen et al. (US pgPub 2007/0071646) or Yamaguchi (US pgPub 2018/0358215).1
Regarding claim 1, Albeanu et al. teach an analytical method of performing time-of-flight mass spectrometry (inherent in the apparatus of figure 1) using a vacuum vessel (14 is a vacuum vessel via turbo pump seen in figure 1) that includes a first electrode (38), an ion detector (48) and a flight space (within TOF mass analyzer 14), including: 
applying a pulse voltage for accelerating ions toward the flight space to the first electrode (pulse from pulser 40 to 38, see [0029] teaches pulser 40 coupled to electrodes 38/39 and paragraph [0030] teaches application of a short high voltage electric field to electrode 38 during an acceleration time interval where ions are accelerated into the field free drift chamber 42); 
controlling application of the pulse voltage to the first electrode using at least one switching element ([0033] teaches switches of pulser 40, paragraph [0029] teaches 40 is coupled to electrodes 38 and 39, MOSFET switches disclosed in paragraph [0065]); 
detecting the ions that have flown in the flight space using the ion detector (see arrows indicating flight path from 38 to 48 in figure 1).
Alternatively, Regarding claim 1, Haufler et al. teach an analytical method of performing time-of-flight mass spectrometry (inherent in the apparatus of figure 1A) using a vacuum vessel ([0058]) that includes a first electrode (electrode 1), an ion detector (112) and a flight space (110), including: 
applying a pulse voltage for accelerating ions toward the flight space to the first electrode (116, [0051]-[0052]); 
controlling application of the pulse voltage to the first electrode using at least one switching element (116b); 
detecting the ions that have flown in the flight space using the ion detector (112).
Albeanu et al. and Haufler et al.  both fail to disclose maintaining a temperature of the switching element and the vacuum vessel thermally coupled to the switching element via the insulator
Diener teaches maintaining a temperature of the switching element and the vacuum vessel thermally coupled to the switching element via the insulator ([0037] teaches each switch directly attached to the metal chamber wall through thermally conductive electrically insulating layers, washers or indirectly connected to it through heat conductors to dissipate heat.  Dissipating heat during operation allows for the temperature to be maintained by dissipating heat generated during operation.  The attachment surface of the metal chamber is an outside surface.  Paragraph [0059] teaches the switch is in the form of a MOSFET).
Diener modifies Albeanu et al. or Haufler et al. by suggesting attaching the MOSFET switches to the vacuum chamber to dissipate heat from the switch.
As evidenced by Hazama it was known that for high frequency operation of a MOSFET the temperature rises ([0005]), which causes the square wave voltage to fluctuate ([0006]).  Since the amplitude of the rectangular wave voltage changes due to temperature change, the ion emission time of the same mass gradually shifts for each analysis time of repeated analysis.  This results in a deviation of integrating mass profiles and lower mass resolution of the mass spectrum.  Therefore, it was known that MOSFETs operating at high frequency result in deleterious effects in mass spectrum due to temperature change.
Since both Albeanu or Hauffler  and Diener teach MOSFET switches, it would have been obvious to one of ordinary skill in the art to mount the insulating thermally conductive layers or heat conductors between the switch and the vacuum chamber as done in Diener in the device of Albeanu or Hauffler because it would dissipate the heat generated by the MOSFETS and prevent deleterious effects in the mass spectrum due to temperature change in the MOSFET. 
The combined device fails to disclose any temperature regulation of the vacuum chamber, thus fails to disclose maintaining the temperature even in a case in which a room temperature changes by regulating a temperature of the vacuum vessel.
Sato teaches maintaining the temperature even in a case in which a room temperature changes by regulating a temperature of the vacuum vessel (thermostatic chamber 16 surrounds the vacuum chamber 10, last paragraph on page 3 recites “the present embodiment has a configuration in which changes in the external temperature are not easily transmitted to the flight tube 20” (held in the vacuum chamber 10, see page 3, first paragraph under “example”) and page 3, second paragraph under [example] teaches temperature adjusting device).
Sato modifies the combined device by placing the vacuum chamber in a thermostatic bath.
Since both inventions are directed towards TOF-MS, it would have been obvious to one of ordinary skill in the art to regulate the temperature of the vacuum chamber such that changes in room temperature are not easily transmitted to the flight tube because it would keep the distance between the ion accelerator and detector very stable and the accuracy and reproducibility of the mass spectrometry can be improved (see advantageous effects on page 3 of translation).
Alternatively, Kudo teaches maintaining the temperature even in a case in which a room temperature changes by regulating a temperature of the vacuum vessel ([0013]-[0014]).
Kudo modifies the combined device by maintain the temperature of the vacuum chamber even when the room temperature changes.
Since both inventions are directed towards TOF-MS, it would have been obvious to maintain the temperature of the vacuum chamber even when the room temperature changes because it would provide temperature stability resulting in a fixed length between optical components.
Alternatively, Schoen et al. teach maintaining the temperature even in a case in which a room temperature changes by regulating a temperature of the vacuum vessel ([0040], where 206 is under vacuum via 220, see also figure 3A showing flight tube temperature sensors and air flow to regulate the air temperature inside the housing ([0073]-[0074]))
Schoen modifies the combined device by suggesting a cooling system for the TOF housing.
Since both inventions are directed towards TOF-MS, it would have been obvious to  one of ordinary skill in the art to have the temperature control system of Schoen in the combined device because it would reduce thermal drift and increase the instrument’s accuracy and performance ([0026]).
Alternatively, Yamaguchi teaches maintaining the temperature even in a case in which a room temperature changes by regulating a temperature of the vacuum vessel ([0004]).
Yamaguchi modifies the combined device by suggesting placement of the flight tube in a temperature controlled container.
Since both inventions are directed towards TOF-MS, it would have been obvious to one of ordinary skill in the art to maintain the temperature of the vacuum chamber as suggested by Yamaguchi because it would achieve a high level of mass accuracy ([0004]).
Regarding claim 13, both Albeanu et al. and Haufler each teach wherein TOF mass spectrometry is performed (abstract of each reference). 


Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hauffler et al. in view of Diener  in view of any of Sato or Kudo or Schoen et al. or Yamaguchi and further in view of Kamehara et al. (USPN 4,504,339)2.
Regarding claim 2-4, Hauffler in view of Diener fail to disclose the ceramic insulator being alumina which has a thermal conductivity of claim 9.
 	However Kamehara et al. teaches alumina is excellent in electrical insulation and thermal conductivity (col. 1, lines 27-30).
Kamehara et al. modifies the combined device by suggesting ceramic as the choice of insulator.
Since both inventions are directed towards insulators, it would have been obvious to one of ordinary skill in the art at to have select alumina as the ceramic insulator because it is excellent in electrical insulation and maintains these characteristics over long usage.
Moreover, alumina has the claimed thermal conductivity as evidenced by the instant pre-grant publication (see paragraphs [0053]-[0054]).
Regarding claims 5-12 Hauffler in view of Diener teach wherein: the vacuum vessel includes a mounting portion for mounting the insulator; and the mounting portion holds the at least one switching element via the insulator (Diener, [0037] some mounting portion is inherently required in order to indirectly mount the switch to the chamber via a heat conductor).



Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Albeanu et al. in view of Diener in view of any of Sato or Kudo or Schoen et al. or Yamaguchi and further in view of Rockwood (USPN 6,316,768) in view of Kamehara et al.
Regarding claims 2-4, Albeanu shows the pulser (including MOSFET switches) including signals fed through the vacuum chamber.  However, Albeanu differs from the claimed invention by not disclosing the thermal conductivity of air being at 20 degrees C 2W/mK or more, made of ceramic, more specifically alumina.
However, Rockwood teaches “if electrical signals are to be introduced into the vacuum chamber 38, metallic, glass or ceramic feedthroughs must be provided as conduits through the seal 34” (col. 3, lines 1-4).
Rockwood modifies Albeanu by suggesting signals introduced into a vacuum chamber via ceramic feedthroughs.  Thus Rockwood suggests a ceramic feedthrough in addition to the air which would contact the signal source (i.e. switch of Albeanu) and the vacuum chamber via the feedthrough.
Since both inventions are directed towards introducing signals into a vacuum chamber of a TOF-MS, it would have been obvious to one of ordinary skill in the art to have the ceramic feedthroughs of Rockwood et al. in the device of Albeanu because feedthroughs allow the signals to propagate into the vacuum chamber.
The combined device differs from not disclosing the thermal conductivity of the ceramic insulator nor that it is made of alumina.
However Kamehara et al. teaches alumina is excellent in electrical insulation and thermal conductivity (col. 1, lines 27-30).
Kamehara et al. modifies the combined device by suggesting ceramic as the choice of insulator.
Since both inventions are directed towards ceramic insulators, it would have been obvious to one of ordinary skill in the art at to have select alumina as the ceramic insulator because it is excellent in electrical insulation and maintains these characteristics over long usage.
Moreover, alumina has the claimed thermal conductivity as evidenced by the instant pre-grant publication (see paragraphs [0053]-[0054]).
Regarding claims 5-12, Albeanu in view of Kamehara et al. teach wherein: the vacuum vessel includes a mounting portion for mounting the insulator (Kamehara, hole in vacuum chamber to mount ceramic feedthrough); and the mounting portion holds the at least one switching element via the insulator (hole in vacuum chamber holds ceramic feedthrough and feedthrough holds wire from single source (i.e. switching device of Albeanu)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 since Albeanu or Haufller in view of Diener already suggests the switch thermally coupled to the chamber and Sato, Kudo, Schoen and Yamaguchi all teach maintaining the temperature of the vacuum chamber via regulation, the switch is also maintained at a temperature  (i.e. by thermal conduction taught by Diener).    
        2 JP08190889 (submitted with IDS) also teaches alumina is a material having good heat conductivity.  While not applied here, this reference could be applied as an alternative to Kamehara et al.